In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-20-00219-CV
      ___________________________

  VAN LE AND DUNG TRAN, Appellants

                       V.

        QUYEN NGUYEN, Appellee




   On Appeal from the 393rd District Court
          Denton County, Texas
       Trial Court No. 19-7206-393


Before Wallach, J.; Sudderth, C.J.; and Walker, J.
      Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      On January 12, 2021, we notified Appellants Van Le and Dung Tran by letter

that the document we construed as their brief, filed January 12, 2021, did not comply

with Rules 9.4(i), 9.9, and 38.1(a)–(j) of the Texas Rules of Appellate Procedure or

Local Rules 1.A and 7. See Tex. R. App. P. 9.4(i), 9.9, 38.1(a)–(j); 2nd Tex. App. (Fort

Worth) Loc. R. 1.A, 7. We stated that an amended brief complying with the above-

referenced rules was due by Friday, January 22, 2021. We warned that the failure to

file an amended brief that complied with the rules by January 22, 2021 could result in

our striking the brief filed and dismissing the appeal or the waiver of any

noncomplying points. See Tex. R. App. P. 38.8(a), 38.9(a), 42.3. No amended brief was

received. Instead, on February 12, 2021, we received a letter from Appellants stating

that they did not fully understand our previous correspondence; asking, among other

questions, whether the court would provide them with counsel and an interpreter; and

requesting us to give them “specific and detailed instructions” for completing the

appeal.

      On February 22, 2021, we responded to Appellants, letting them know that the

Tarrant County Bar Association had denied their request for free legal representation

in this appeal and that this court cannot give legal advice. We directed Appellants to

the self-help guides on our website.

      We also reminded Appellants about the deficiencies in their brief, stating:



                                           2
       Your brief—which is your legal argument why we should decide this
       case in your favor—was due February 11, 2021. You filed a document
       with the court on January 12, 2021, but it did not comply with the legal
       requirements for a brief. We sent you a letter pointing ou[t] the specific
       defects in the document and asked you to file an amended brief that
       complied with the Texas Rules of Appellate Procedure by January 22,
       2021. (A copy of that letter is enclosed.) But even though we asked you
       to file an amended brief by January 22, 2021, you have not filed one.

       We again gave Appellants a deadline for filing a compliant, amended brief—

Thursday, March 4, 2021, and we stated that the failure to file an amended brief

complying with the Texas Rules of Appellate Procedure by that deadline could result

in our “remov[ing the] original brief from our records, prohibit[ing Appellants] from

filing another brief, proceed[ing] as if [they] failed to file a brief, and dismiss[ing the]

appeal.” See Tex. R. App. P. 38.8(a), 38.9(a), 42.3(b). We have received no response.

       Because Appellants failed to file a compliant, amended brief even after we

afforded ample opportunities to do so, we strike the brief filed January 12, 2021, and

we dismiss this appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b),

43.2(f).

                                                        Per Curiam

Delivered: May 13, 2021




                                             3